I concur in the opinion with the following comments. The trial judge, in the interests of justice and fairness, heard the testimony and thoroughly examined the record, especially with regard to the defendant-appellee's peripheral involvement in a heinous crime committed against an innocent victim. The defendant, at the crime scene, was involved initially in what he thought was to be a breaking and entering and robbery of an occupied business establishment. He was seated in a car and his role was to be that of the driver of the getaway car. When he and his co-defendants were surprised by the victim, a co-owner of the establishment with her husband, the defendant-appellee drove his co-defendants and the victim to the scene of the murder, but then he quickly abandoned the scene before the murder of the victim. He was allowed to plead to kidnapping and aggravated robbery (and not murder) and, as a co-conspirator, he was sentenced in 1974 to be imprisoned not less than seven nor more than twenty-five years on each count, to be served consecutively. He has been incarcerated for ten years, and I can readily understand the trial judge's decision in view of all the circumstances and the defendant's involvement. To say the least, the trial judge exhibited a great deal of courage to do what he felt was in the interests of justice.
R.C. 2947.061, the so-called shock probation statute, was initially enacted and became effective on October 30, 1965. However, the legislative history *Page 40 
indicates that the original enactment has been amended several times. As time passed, and motions for release on shock probation were more frequently filed, the question arose as to whether the initial bill (with some subsequent amendments) was to be appliedretrospectively or prospectively. As pointed out by the writing judge, the question was laid to rest by the enactment of Am. Sub. H.B. No. 269, which states that the shock-probation sections of the Criminal Code shall only apply to crimes committed on orafter July 1, 1983. Since the defendant committed the crime in 1974, he has no recourse by way of shock probation from the trial court, and the date of his release from incarceration is determined by the Parole Board or commutation by the Governor. I, therefore, concur, recognizing the concern of the trial judge who attempted to be practical in the interests of justice.
The prosecuting attorney, who represents the people of the state, is also to be commended. While, at times, he may not have his heart in what he has to do, he is, and was, bound by his oath of office. He followed his oath to the letter.
Counsel for defendant-appellee represented his client commendably as he should.
In the final analysis, all of us involved in the application of the law are bound by that law which is enacted by the legislature, which in turn, is elected by the people of the state of Ohio.